Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDMENT TO CREDIT AGREEMENT

FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated as of
June 10, 2013, by and among SS&C TECHNOLOGIES HOLDINGS, INC., a Delaware
corporation (the “Parent”), SS&C TECHNOLOGIES INC., a Delaware corporation (the
“Company”), SS&C TECHNOLOGIES HOLDINGS EUROPE, a société à responsabilité
limitée organized under the laws of Luxembourg, having its registered office at
9-11, rue de Louvigny, L-1946 Luxembourg and registered with the Luxembourg
Register of Commerce and Companies under number B163.061 (the “Designated
Borrower”, and together with the Company, the “Borrowers” and each a
“Borrower”), certain subsidiaries of the Parent party hereto as guarantors
(together with the Parent, the “Guarantors”), DEUTSCHE BANK AG NEW YORK BRANCH,
as administrative agent (in such capacity, the “Administrative Agent”), and as
designated 2013 Replacement Term Lender (in such capacity, the “Designated 2013
Replacement Term Lender”) and each 2013 Converting Lender (as defined below).
Unless otherwise indicated, all capitalized terms used herein but not otherwise
defined shall have the respective meanings provided to such terms in the Credit
Agreement referred to below (as amended by this Fifth Amendment).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Parent, the other Guarantors from time to time party
thereto, the Lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to a Credit Agreement, dated as of March 14,
2012, as amended by the First Amendment to Credit Agreement, dated as of May 23,
2012, as further amended by the Second Amendment to Credit Agreement, dated as
of June 1, 2012, as further amended by the Third Amendment to Credit Agreement,
dated as of July 30, 2012, and as further amended by the Fourth Amendment to
Credit Agreement, dated as of September 21, 2012 (the “Credit Agreement”, and
the Credit Agreement, as amended by this Fifth Amendment, the “Amended Credit
Agreement”);

WHEREAS, on the date hereof (but prior to giving effect to this Fifth
Amendment), there are outstanding Initial Term B-1 Loans and Initial Term B-2
Loans under the Credit Agreement (for purposes of this Fifth Amendment, herein
called the “Refinanced Term B-1 Loans” and “Refinanced Term B-2 Loans”,
respectively, and collectively the “Refinanced Term Loans”) in an aggregate
principal amount of $620,215,822.43 and $64,160,257.51 respectively;

WHEREAS, in accordance with the provisions of Section 11.01 of the Credit
Agreement, the Borrowers, the Parent and the other Guarantors wish to amend the
Credit Agreement to enable the Borrowers to refinance in full the outstanding
Refinanced Term Loans with the proceeds of the 2013 Replacement Term Loans (as
defined below) as more fully provided herein;

WHEREAS, the Borrowers, the Parent, the other Guarantors, the Administrative
Agent and the 2013 Replacement Term Lenders wish to amend the Credit Agreement
(i) to



--------------------------------------------------------------------------------

provide for the refinancing in full of all of the outstanding Refinanced Term
Loans with the 2013 Replacement Term Loans and (ii) certain other modifications
to the Credit Agreement, in each case on the terms and subject to the conditions
set forth herein; and

WHEREAS, pursuant to that certain engagement letter (the “Fifth Amendment
Engagement Letter”) dated as of May 3, 2013 between the Company, Deutsche Bank
AG New York Branch and Deutsche Bank Securities Inc. (“DBSI”) , DBSI has agreed
to act as sole lead arranger and book running manager with respect to this Fifth
Amendment and the 2013 Replacement Term Loans provided for hereunder;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1. Amendments to Credit Agreement.

(a) (i) Subject to the satisfaction (or waiver) of the conditions set forth in
Section 2 hereof, the 2013 Replacement Term Lenders hereby agree to make 2013
Replacement Term Loans to the Borrowers on the Fifth Amendment Effective Date
(as defined below) as follows:

(A)(x) each Person with a 2013 Replacement Term B-1 Loan Commitment (as defined
below), in excess of any 2013 Replacement Term B-1 Loan Conversion Amount (as
defined below) of such Person (each, a “New 2013 Replacement Term B-1 Loan
Commitment”) (each such Person, a “New 2013 Replacement Term B-1 Lender” and,
together with the Converting Term B-1 Lenders and the Designated 2013
Replacement Term Lender, collectively the “2013 Replacement Term B-1 Lenders”)
severally agrees to make and fund to the Company a new loan (each, a “New 2013
Replacement Term B-1 Loan” and (1) collectively, the “New 2013 Replacement Term
B-1 Loans” and (2) together with the Converted 2013 Replacement Term B-1 Loans
(as defined below), collectively, the “2013 Replacement Term B-1 Loans”) in
Dollars in a principal amount equal to such New 2013 Replacement Term B-1
Lender’s New 2013 Replacement Term B-1 Loan Commitment on the Fifth Amendment
Effective Date and (y) each Converting Term B-1 Lender (as defined below)
severally agrees to convert its existing Refinanced Term B-1 Loans into 2013
Replacement Term B-1 Loans on the Fifth Amendment Effective Date in a principal
amount equal to such Converting Term B-1 Lender’s 2013 Replacement Term B-1 Loan
Conversion Amount, to refinance all outstanding Refinanced Term B-1 Loans in
accordance with Section 11.01 of the Credit Agreement and this Fifth Amendment;
and

 

2



--------------------------------------------------------------------------------

(B)(x) each Person with a 2013 Replacement Term B-2 Loan Commitment (as defined
below), in excess of any 2013 Replacement Term B-2 Loan Conversion Amount (as
defined below) of such (each, a “New 2013 Replacement Term B-2 Loan Commitment”,
and together with the New 2013 Replacement Term B-1 Loan Commitments, the “New
2013 Replacement Term Loan Commitments”) (each such Person, a “New 2013
Replacement Term B-2 Lender” and (1) together with the New 2013 Replacement Term
B-1 Lenders, collectively the “New 2013 Replacement Term Lenders”, (2) together
with the Converting Term B-2 Lenders and the Designated 2013 Replacement Term
Lender, collectively the “2013 Replacement Term B-2 Lenders” and (3) together
with the 2013 Replacement Term B-1 Lenders, collectively the “2013 Replacement
Term Lenders”) severally agrees to make and fund to the Designated Borrower a
new loan (each, a “New 2013 Replacement Term B-2 Loan” and (1) collectively, the
“New 2013 Replacement Term B-2 Loans”, (2) together with the Converted 2013
Replacement Term B-2 Loans (as defined below), collectively, the “2013
Replacement Term B-2 Loans”, (3) together with the New 2013 Replacement Term B-1
Loans, collectively, the “New 2013 Replacement Term B Loans” and (4) together
with the 2013 Replacement Term B-1 Loans, collectively, the “2013 Replacement
Term Loans”) in Dollars in a principal amount equal to such New 2013 Replacement
Term B-2 Lender’s New 2013 Replacement Term B-2 Loan Commitment on the Fifth
Amendment Effective Date and (y) each Converting Term B-2 Lender (as defined
below) severally agrees to convert its existing Refinanced Term B-2 Loans into
2013 Replacement Term B-2 Loans on the Fifth Amendment Effective Date in a
principal amount equal to such Converting Term B-2 Lender’s 2013 Replacement
Term B-2 Loan Conversion Amount, to refinance all outstanding Refinanced Term
B-2 Loans in accordance with Section 11.01 of the Credit Agreement and this
Fifth Amendment.

It is understood and agreed that the 2013 Replacement Term Loans being made
pursuant to this Fifth Amendment shall constitute “Replacement Term Loans” as
defined in, and pursuant to, Section 11.01 of the Credit Agreement and the
Refinanced Term Loans being refinanced shall constitute “Refinanced Term Loans”
as defined in, and pursuant to, such Section 11.01. Except as expressly provided
in this Fifth Amendment (including as to Applicable Rate and call protection)
and the Credit Agreement (as modified hereby), the 2013 Replacement Term Loans
shall be on terms identical to the Refinanced Term Loans (including as to
maturity, Guarantors (except to the extent expressly provided herein),
Collateral (and ranking) and payment priority).

(ii) DBSI has prepared a schedule (the “2013 Replacement Term Loan Commitment
Schedule”) which sets forth the allocated commitments received by it with
respect to the 2013 Replacement Term B-1 Loans and the 2013 Replacement Term B-2
Loans (the “2013 Replacement Term B-1 Loan Commitments” and “2013 Replacement
Term B-2 Loan Commitments”, respectively, and collectively the “2013 Replacement
Term Loan Commitments”) from the 2013 Replacement Term Lenders and has notified
each 2013 Replacement Term Lender of its allocated 2013 Replacement Term Loan
Commitment under each applicable Facility. Each of the 2013 Replacement Term
Lenders by providing its 2013 Replacement Term Loan Commitment has consented to
the terms of this Fifth Amendment and, in the case of any New 2013 Replacement
Term Lender, shall become a party to the Amended Credit Agreement pursuant to
one or more Assignment and Assumptions. On the Fifth Amendment Effective Date,
all then outstanding Refinanced Term Loans shall be refinanced in full as
follows:

(s) the outstanding aggregate principal amount of Refinanced Term B-1 Loans of
each Lender that (i) is an existing Lender with respect to Refinanced Term B-1
Loans prior to giving effect to this Fifth Amendment (each, an “Initial Term B-1
Existing Lender”) and (ii) is not a Converting Term B-1 Lender (as defined
below) (a Lender meeting the requirements of clauses (i) and (ii), each, a
“Non-Converting Term B-1 Lender”) shall be repaid in full in cash with respect
to its Refinanced Term B-1 Loans;

 

3



--------------------------------------------------------------------------------

(t) the outstanding aggregate principal amount of Refinanced Term B-2 Loans of
each Lender that (i) is an existing Lender with respect to Refinanced Term B-2
Loans prior to giving effect to this Fifth Amendment (each, an “Initial Term B-2
Existing Lender” and, together with the Initial Term B-1 Existing Lenders, the
“Existing Lenders”) and (ii) is not a Converting Term B-2 Lender (as defined
below) (each, a “Non-Converting Term B-2 Lender” and, together with the
Non-Converting Term B-1 Lenders, the “2013 Non-Converting Lenders”) shall be
repaid in full in cash with respect to its Refinanced Term B-2 Loans;

(u) to the extent any Initial Term B-1 Existing Lender has a 2013 Replacement
Term B-1 Loan Commitment (for this purpose excluding any New 2013 Replacement
Term Loan B-1 Commitment) that is less than the full outstanding aggregate
principal amount of Refinanced Term B-1 Loans of such Initial Term B-1 Existing
Lender as determined by DBSI and the Company in accordance with clause (ii)(w)
below, such Initial Term B-1 Existing Lender shall be repaid in cash in an
amount equal to the difference between such Initial Term B-1 Existing Lender’s
2013 Replacement Term B-1 Loan Commitment and outstanding aggregate principal
amount of Refinanced Term B-1 Loans (the “Non-Converting Term B-1 Portion”);

(v) to the extent any Initial Term B-2 Existing Lender has a 2013 Replacement
Term B-2 Loan Commitment (for this purpose excluding any New 2013 Replacement
Term Loan B-2 Commitment) that is less than the full outstanding aggregate
principal amount of Refinanced Term B-2 Loans of such Initial Term B-2 Existing
Lender as determined by DBSI and the Designated Borrower in accordance with
clause (ii)(x) below, such Initial Term B-2 Existing Lender shall be repaid in
cash in an amount equal to the difference between such Initial Term B-2 Existing
Lender’s 2013 Replacement Term B-2 Loan Commitment and outstanding aggregate
principal amount of Refinanced Term B-2 Loans (the “Non-Converting Term B-2
Portion” and, together with any Non-Converting Term B-1 Portion, the
“Non-Converting Portion”);

(w) the outstanding aggregate principal amount of Refinanced Term B-1 Loans of
each Initial Term B-1 Existing Lender which has executed this Fifth Amendment as
a “Converting Lender” (each, a “Converting Term B-1 Lender”) shall automatically
be converted into 2013 Replacement Term B-1 Loans (a “Converted Replacement Term
B-1 Loan”) in a principal amount equal to such Converting Term B-1 Lender’s 2013
Replacement Term B-1 Loan Conversion Amount (each such conversion, a “Term B-1
Loan Conversion”). For purposes of this Fifth Amendment, a Converting Term B-1
Lender’s “2013 Replacement Term B-1 Loan Conversion Amount” shall mean the
amount determined by DBSI and the Company as the final amount of such Converting
Term B-1 Lender’s Term B-1 Loan Conversion on the Fifth Amendment Effective Date
and notified to each such Converting Term B-1 Lender by DBSI promptly after the
Fifth Amendment Effective Date. The “2013 Replacement Term B-1 Loan Conversion
Amount” of any Converting Term B-1 Lender shall not exceed (but may be less
than) the principal amount of such Converting Term B-1 Lender’s Refinanced Term
B-1 Loans immediately prior to the Fifth Amendment Effective Date. All such
determinations made by DBSI and the Company shall, absent manifest error, be
final, conclusive and binding on the Company, the Lenders and the Administrative
Agent and neither the Company nor DBSI shall have any liability to any Person
with respect to such determination absent gross negligence or willful
misconduct;

 

4



--------------------------------------------------------------------------------

(x) the outstanding aggregate principal amount of Refinanced Term B-2 Loans of
each Initial Term B-2 Existing Lender which has executed this Fifth Amendment as
a “Converting Lender” (each, a “Converting Term B-2 Lender” and, together with
the Converting Term B-1 Lenders, the “2013 Converting Lenders”) shall
automatically be converted into 2013 Replacement Term B-2 Loans (a “Converted
2013 Replacement Term B-2 Loan” and, together with the Converted 2013
Replacement Term B-1 Loans, the “Converted 2013 Replacement Term Loans”) in a
principal amount equal to such Converting Term B-2 Lender’s 2013 Replacement
Term B-2 Loan Conversion Amount (each such conversion, a “Term B-2 Loan
Conversion” and, together with the Term B-1 Loan Conversions, collectively the
“Loan Conversion”). For purposes of this Fifth Amendment, a Converting Term B-2
Lender’s “2013 Replacement Term B-2 Loan Conversion Amount” shall mean the
amount determined by DBSI and the Designated Borrower as the final amount of
such Converting Term B-2 Lender’s Term B-2 Loan Conversion on the Fifth
Amendment Effective Date and notified to each such Converting Term B-2 Lender by
DBSI promptly after the Fifth Amendment Effective Date. The “2013 Replacement
Term B-2 Loan Conversion Amount” of any Converting Term B-2 Lender shall not
exceed (but may be less than) the principal amount of such Converting Term B-2
Lender’s Refinanced Term B-2 Loans immediately prior to the Fifth Amendment
Effective Date. All such determinations made by DBSI and the Designated Borrower
shall, absent manifest error, be final, conclusive and binding on the Designated
Borrower, the Lenders and the Administrative Agent and neither the Designated
Borrower nor DBSI shall have any liability to any Person with respect to such
determination absent gross negligence or willful misconduct; and

(y) the Designated 2013 Replacement Term Lender agrees to make (i) to the
Company a New 2013 Replacement Term B-1 Loan in Dollars in a principal amount
equal to the aggregate principal amount of all New 2013 Replacement Term B-1
Loan Commitments on the Fifth Amendment Effective Date and (ii) to the
Designated Borrower a New 2013 Replacement Term B-2 Loan in Dollars in a
principal amount equal to the aggregate principal amount of all New 2013
Replacement Term B-2 Loan Commitments on the Fifth Amendment Effective Date.

(iii) Each 2013 Replacement Term Lender hereby agrees to fund its 2013
Replacement Term Loans under each Facility in an aggregate principal amount
equal to such 2013 Replacement Term Lender’s 2013 Replacement Term Loan
Commitment under such Facility as follows:

(x) (1) each Converting Term B-1 Lender shall fund its Converted 2013
Replacement Term B-1 Loan to the Company by converting all or a portion of its
then outstanding principal amount of Refinanced Term B-1 Loans into a Converted
2013 Replacement Term B-1 Loan in a principal amount equal to such Converting
Term B-1 Lender’s 2013 Replacement Term B-1 Loan Conversion Amount as provided
in clause (ii)(w) above, (2) each New 2013 Replacement Term B-1 Lender shall
fund in cash its 2013 Replacement Term B-1 Loans in an aggregate principal
amount equal to such New

 

5



--------------------------------------------------------------------------------

2013 Replacement Term B-1 Lender’s New 2013 Replacement Term B-1 Loan Commitment
to the Designated 2013 Replacement Term Lender unless otherwise agreed by the
Company and the Administrative Agent and (3) the Designated 2013 Replacement
Term Lender shall fund in cash to the Company, on behalf of each New 2013
Replacement Term B-1 Lender with a New 2013 Replacement Term B-1 Loan
Commitment, an amount equal to such New 2013 Replacement Term B-1 Lender’s New
2013 Replacement Term B-1 Loan Commitment.

(y) (1) each Converting Term B-2 Lender shall fund its Converted 2013
Replacement Term B-2 Loan to the Designated Borrower by converting all or a
portion of its then outstanding principal amount of Refinanced Term B-2 Loans
into a Converted 2013 Replacement Term B-2 Loan in a principal amount equal to
such Converting Term B-2 Lender’s 2013 Replacement Term B-2 Loan Conversion
Amount as provided in clause (ii)(x) above, (2) each New 2013 Replacement Term
B-2 Lender shall fund in cash its 2013 Replacement Term B-2 Loans in an
aggregate principal amount equal to such New 2013 Replacement Term B-2 Lender’s
New 2013 Replacement Term B-2 Loan Commitment to the Designated 2013 Replacement
Term Lender unless otherwise agreed by the Designated Borrower and the
Administrative Agent and (3) the Designated 2013 Replacement Term Lender shall
fund in cash to the Designated Borrower, on behalf of each New 2013 Replacement
Term B-2 Lender with a New 2013 Replacement Term B-2 Loan Commitment, an amount
equal to such New 2013 Replacement Term B-2 Lender’s New 2013 Replacement Term
B-2 Loan Commitment.

(iv) The Converted 2013 Replacement Term B-1 Loans subject to the Term B-1 Loan
Conversion shall be allocated ratably to the outstanding Borrowings of
Refinanced Term B-1 Loans (based upon the relative principal amounts of
Borrowings of Refinanced Term B-1 Loans subject to different Interest Periods
immediately prior to giving effect thereto). Each resulting “borrowing” of
Converted 2013 Replacement Term B-1 Loans shall constitute a new “Borrowing”
under the Credit Agreement and be subject to the same Interest Period (and the
same Eurocurrency Rate but adjusted, for this purpose, to give effect to clause
(a) in the definition thereof as modified hereby) applicable to the Borrowing of
Refinanced Term B-1 Loans to which it relates, which Interest Period shall
continue in effect until such Interest Period expires and a new Type of
Borrowing is selected in accordance with the provisions of Section 2.02 of the
Credit Agreement. New 2013 Replacement Term B-1 Loans shall be initially
incurred pursuant to one “borrowing” of Eurocurrency Rate Loans which shall be
allocated ratably to the outstanding “deemed” Borrowings of Converted 2013
Replacement Term B-1 Loans on the Fifth Amendment Effective Date (based upon the
relative principal amounts of the deemed Borrowings of Converted 2013
Replacement Term B-1 Loans subject to different Interest Periods on the Fifth
Amendment Effective Date after giving effect to the foregoing provisions of this
clause (iv)). Each such “borrowing” of New 2013 Replacement Term B-1 Loans shall
(i) be added to (and made a part of) the related deemed Borrowing of Converted
2013 Replacement Term B-1 Loans, (ii) be subject to (x) an Interest Period which
commences on the Fifth Amendment Effective Date and ends on the last day of the
Interest Period applicable to the related deemed Borrowing of Converted 2013
Replacement Term B-1 Loans to which it is added and (y) the same Eurocurrency
Rate but adjusted, for this purpose, to give effect to clause (a) in the
definition thereof as modified hereby, applicable to such deemed Borrowing of
Converted 2013 Replacement Term B-1 Loans. The Applicable Rate of such Borrowing
of 2013 Replacement Term B-1 Loans shall be the Applicable Rate set forth in the
Amended Credit Agreement.

 

6



--------------------------------------------------------------------------------

(v) The Converted 2013 Replacement Term B-2 Loans subject to the Term B-2 Loan
Conversion shall be allocated ratably to the outstanding Borrowings of
Refinanced Term B-2 Loans (based upon the relative principal amounts of
Borrowings of Refinanced Term B-2 Loans subject to different Interest Periods
immediately prior to giving effect thereto). Each resulting “borrowing” of
Converted 2013 Replacement Term B-2 Loans shall constitute a new “Borrowing”
under the Credit Agreement and be subject to the same Interest Period (and the
same Eurocurrency Rate but adjusted, for this purpose, to give effect to clause
(a) in the definition thereof as modified hereby) applicable to the Borrowing of
Refinanced Term B-2 Loans to which it relates, which Interest Period shall
continue in effect until such Interest Period expires and a new Type of
Borrowing is selected in accordance with the provisions of Section 2.02 of the
Credit Agreement. New 2013 Replacement Term B-2 Loans shall be initially
incurred pursuant to one “borrowing” of Eurocurrency Rate Loans which shall be
allocated ratably to the outstanding “deemed” Borrowings of Converted 2013
Replacement Term B-2 Loans on the Fifth Amendment Effective Date (based upon the
relative principal amounts of the deemed Borrowings of Converted 2013
Replacement Term B-2 Loans subject to different Interest Periods on the Fifth
Amendment Effective Date after giving effect to the foregoing provisions of this
clause (iv)). Each such “borrowing” of New 2013 Replacement Term B-2 Loans shall
(i) be added to (and made a part of) the related deemed Borrowing of Converted
2013 Replacement Term B-2 Loans, (ii) be subject to (x) an Interest Period which
commences on the Fifth Amendment Effective Date and ends on the last day of the
Interest Period applicable to the related deemed Borrowing of Converted 2013
Replacement Term B-2 Loans to which it is added and (y) the same Eurocurrency
Rate but adjusted, for this purpose, to give effect to clause (a) in the
definition thereof as modified hereby, applicable to such deemed Borrowing of
Converted 2013 Replacement Term B-2 Loans. The Applicable Rate of such Borrowing
of 2013 Replacement Term B-2 Loans shall be the Applicable Rate set forth in the
Amended Credit Agreement.

(vi) On the Fifth Amendment Effective Date, the Borrowers shall pay in cash
(x) all interest accrued on the Refinanced Term Loans through the Fifth
Amendment Effective Date and (y) to each 2013 Non-Converting Lender and each
2013 Converting Lender in respect of any Non-Converting Portion of that 2013
Converting Lender under any Facility, any breakage loss or expenses due under
Section 3.05 of the Credit Agreement (it being understood that existing Interest
Periods of the Refinanced Term Loans under each Facility held by 2013
Replacement Term Lenders prior to the Fifth Amendment Effective Date shall
continue on and after the Fifth Amendment Effective Date pursuant to preceding
clauses (iv) and (v) and shall accrue interest in accordance with Section 2.08
of the Credit Agreement on and after the Fifth Amendment Effective Date as if
the Fifth Amendment Effective Date were a new Borrowing date). Notwithstanding
anything to the contrary in this Section 1(a)(vi)(y) or in Section 3.05 of the
Credit Agreement, each 2013 Converting Lender hereby waives (other than in
respect of any Non-Converting Portion of that 2013 Converting Lender), and each
New 2013 Replacement Term Lender with a New 2013 Replacement Term Loan
Commitment irrevocably waives (by execution of an Assignment and Assumption with
respect to any 2013 Replacement Term Loans), any entitlement to any breakage
loss or expenses due under Section 3.05 of the Credit Agreement with respect to
the repayment of any Refinanced Term Loans it holds as an Existing Lender which
have been converted into or replaced or repaid with 2013 Replacement Term Loans
on the Fifth Amendment Effective Date.

 

7



--------------------------------------------------------------------------------

(vii) Promptly following the Fifth Amendment Effective Date, all Notes, if any,
evidencing the Refinanced Term Loans shall be cancelled, and any 2013
Replacement Term Lender may request that its 2013 Replacement Term Loan be
evidenced by a Note pursuant to Section 2.11(a) of the Credit Agreement.

(viii) Notwithstanding anything to the contrary contained in the Credit
Agreement, all proceeds of the New 2013 Replacement Term Loans (if any) will be
used solely to repay outstanding Refinanced Term Loans of 2013 Non-Converting
Lenders under the applicable Facility (if any) and outstanding Refinanced Term
Loans of 2013 Converting Lenders in an amount equal to any Non-Converting
Portion (if any) of such 2013 Converting Lenders’ Refinanced Term Loans under
the applicable Facility, in each case on the Fifth Amendment Effective Date.

(ix) On the Fifth Amendment Effective Date (after giving effect to this Fifth
Amendment), (x) the aggregate outstanding principal amount of the 2013
Replacement Term B-1 Loans shall be $620,215,822.43 and (y) the aggregate
outstanding principal amount of the 2013 Replacement Term B-2 Loans shall be
$64,160,257.51.

(b) Subject to the satisfaction (or waiver) of the conditions set forth in
Section 2 hereof, upon the making of the 2013 Replacement Term Loans, the Credit
Agreement is hereby amended as follows:

(i) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.

“Fifth Amendment” shall mean the Fifth Amendment, dated as of June 10, 2013, to
this Agreement by and among the Borrowers, the Parent, the other Guarantors, the
Administrative Agent, the Designated 2013 Replacement Term Lender and the 2013
Converting Lenders.

 

8



--------------------------------------------------------------------------------

“Fifth Amendment Effective Date” means June 10, 2013.

“New 2013 Replacement Term Lender” has the meaning provided in the Fifth
Amendment.

“New 2013 Replacement Term Loan Commitment” has the meaning provided in the
Fifth Amendment.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an “ECP” under the
Commodity Exchange Act or any regulations promulgated thereunder.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“2013 Converting Lender” has the meaning provided in the Fifth Amendment.

“Designated 2013 Replacement Term Lender” has the meaning provided in the Fifth
Amendment.

“2013 Replacement Term B-1 Loan” has the meaning provided in the Fifth
Amendment.

“2013 Replacement Term B-2 Loan” has the meaning provided in the Fifth
Amendment.

“2013 Replacement Term Lender” has the meaning provided in the Fifth Amendment.

“2013 Replacement Term Loan” has the meaning provided in the Fifth Amendment.

“2013 Replacement Term Loan Commitment” has the meaning provided in the Fifth
Amendment.

 

9



--------------------------------------------------------------------------------

(ii) The first paragraph of the definition of “Applicable Rate” appearing in
Section 1.01 of the Credit Agreement is hereby amended by amending and restating
it in its entirety as follows:

“Applicable Rate” means (a) with respect to an Incremental Term Loan, the
percentage(s) per annum set forth in the applicable Incremental Term Loan
Agreement; (b) at any time when the Consolidated Net Senior Secured Leverage
Ratio is greater than or equal to 3.00:1 (“Pricing Tier 1”), with respect to
Revolving Loans, Term A-1 Loans and Term A-2 Loans (i) maintained as Base Rate
Loans, 1.75% per annum and (ii) maintained as Eurocurrency Rate Loans, 2.75% per
annum; (c) at any time when the Consolidated Net Senior Secured Leverage Ratio
is less than 3.00:1 (“Pricing Tier 2”), with respect to Revolving Loans, Term
A-1 Loans and Term A-2 Loans (i) maintained as Base Rate Loans, 1.50% per annum
and (ii) maintained as Eurocurrency Rate Loans, 2.50% per annum; (d) at any time
when the Consolidated Net Senior Secured Leverage Ratio is greater than or equal
to 2.75:1, with respect to 2013 Replacement Term B-1 Loans or 2013 Replacement
Term B-2 Loans (i) maintained as Base Rate Loans, 1.75% per annum and
(ii) maintained as Eurocurrency Rate Loans, 2.75% per annum; (e) at any time
when the Consolidated Net Senior Secured Leverage Ratio is less than 2.75:1,
with respect to 2013 Replacement Term B-1 Loans or 2013 Replacement Term B-2
Loans (i) maintained as Base Rate Loans, 1.50% per annum and (ii) maintained as
Eurocurrency Rate Loans, 2.50% per annum; (f) at all times, with respect to
Bridge Loans (i) maintained as Base Rate Loans, 1.75% per annum and
(ii) maintained as Eurocurrency Rate Loans, 2.75% per annum; and (g) with
respect to (i) the commitment fees payable in respect of undrawn Revolving
Commitments pursuant to Section 2.09(a) and (ii) the Letter of Credit Fees, the
following percentages per annum:

 

Pricing Tier

   Consolidated Net Senior
Secured Leverage Ratio    Commitment Fee   Letters of Credit

1

   >3.00:1.0    0.50%   2.75%

2

   <3.00:1.0    0.375%   2.75%

in each case in clauses (b), (c), (d), (e) and (g) above based upon the
Consolidated Net Senior Secured Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(b).

(iii) The definition of “Commitment” in Section 1.01 of the Credit Agreement is
hereby amended by amending and restating it in its entirety as follows:

“Commitment” means with respect to each Lender (i) as to each Revolving Lender,
the Revolving Commitment of such Revolving Lender, (ii) as to each Term A-1
Lender, the Term A-1 Commitment of such Term A-1 Lender, (iii) as to each
Initial Term A-2 Lender, the Term A-2 Commitment of such Initial Term A-2
Lender, (iv) as to each Initial Term B-1 Lender, the Term B-1 Commitment of such
Initial Term B-1 Lender, (v) as to each Initial Term B-2 Lender, the Term B-2
Commitment of such Initial Term B-2 Lender, (vi) as to each Initial Bridge
Lender, the Bridge Commitment of such Initial Bridge Lender, (vii) as to each
2013 Replacement Term Lender, the commitment of such 2013 Replacement Term
Lender to make the 2013 Replacement Term Loans as provided in Section 1 of the
Fifth Amendment in an aggregate amount not to exceed the 2013 Replacement Term
Loan Commitments of such 2013 Replacement Term Lender, as such amount may be
adjusted from time to time in accordance with this Agreement and the Fifth
Amendment and (viii) as to any Incremental Term Loan, the Incremental Term Loan
Commitment of such Lender.

 

10



--------------------------------------------------------------------------------

(iv) The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended by (A) deleting the word “and” at the end of clause
(b)(xiii) thereof, (B) deleting the word “minus” at the end of clause (b)(xiv)
thereof and (C) adding a new clause (xv) immediately after clause (a)(xiv) as
follows:

“(xv) any fees, expenses or charges incurred or paid in connection with the
Fifth Amendment, in each case deducted in computing Consolidated Net Income,
minus”.

(v) Clause (a) of the definition of “Eurocurrency Rate” in Section 1.01 of the
Credit Agreement is hereby amended by replacing the reference to “1.00%” with
“0.75%”.

(vi) Clause (b) of the definition of “Excess Cash Flow” in Section 1.01 of the
Credit Agreement is hereby amended by (A) deleting the words “plus/minus” at the
end of clause (xiii) thereof and (B) adding a new clause (xiv) immediately after
clause (xiii) as follows:

“(xiv) any fees, expenses or charges incurred or paid in connection with the
Fifth Amendment, in each case not deducted in computing Consolidated Net Income;
plus/minus”

(vii) The definition of “Foreign Obligations” in Section 1.01 of the Credit
Agreement is hereby amended by adding at the end of paragraph (a) in the
penultimate sentence thereof: “(excluding any Excluded Swap Obligations)”.

(viii) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Funded Term B-1 Loan” in its entirety as follows:

“Funded Term B-1 Loan” means (a) prior to the Fifth Amendment Effective Date and
the making of the 2013 Replacement Term B-1 Loans pursuant to the Fifth
Amendment, the term B-1 loans made by the Lenders to the Company specified in
Section 2.02(f) and (b) on and after the Fifth Amendment Effective Date and upon
the making of the 2013 Replacement Term B-1 Loans pursuant to, and in accordance
with the terms of, Section 2.01(b)(vii) and the Fifth Amendment, the 2013
Replacement Term B-1 Loans.

(ix) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Funded Term B-2 Loan” in its entirety as follows:

“Funded Term B-2 Loan” means (a) prior to the Fifth Amendment Effective Date and
the making of the 2013 Replacement Term B-2 Loans pursuant to the Fifth
Amendment, the term B-2 loans made by the Lenders to the Designated Borrower
specified in Section 2.02(f) and (b) on and after the Fifth Amendment Effective
Date and upon the making of the 2013 Replacement Term B-2 Loans pursuant to, and
in accordance with the terms of, Section 2.01(b)(viii) and the Fifth Amendment,
the 2013 Replacement Term B-2 Loans.

(x) The definition of “Obligations” in Section 1.01 of the Credit Agreement is
hereby amended by adding at the end of paragraph (a) in the penultimate sentence
thereof: “(excluding any Excluded Swap Obligations)”.

 

11



--------------------------------------------------------------------------------

(xi) The definition of “Secured Swap Contract” in Section 1.01 of the Credit
Agreement is hereby amended by adding at the end thereof: “; provided that for
the purposes of the Loan Documents in no circumstances shall any Excluded Swap
Obligations constitute Obligations with respect to any Secured Swap Contract”.

(xii) Section 2.01(b) of the Credit Agreement is hereby amended by inserting the
following clause (vii) at the end of said Section:

“(vii) On the Fifth Amendment Effective Date, each 2013 Replacement Term B-1
Lender with a 2013 Replacement Term B-1 Loan Commitment severally agrees to make
to the Company a 2013 Replacement Term B-1 Loan denominated in Dollars in a
principal amount equal to such 2013 Replacement Term B-1 Lender’s 2013
Replacement Term B-1 Loan Commitment in accordance with the terms and conditions
of the Fifth Amendment (including by way of conversion of Refinanced Term B-1
Loans (as defined in the Fifth Amendment) into 2013 Replacement Term B-1
Loans).”

(xiii) Section 2.01(b) of the Credit Agreement is hereby amended by inserting
the following clause (viii) at the end of said Section:

“(viii) On the Fifth Amendment Effective Date, each 2013 Replacement Term B-2
Lender with a 2013 Replacement Term B-2 Loan Commitment severally agrees to make
to the Designated Borrower a 2013 Replacement Term B-2 Loan denominated in
Dollars in a principal amount equal to such 2013 Replacement Term B-2 Lender’s
2013 Replacement Term B-2 Loan Commitment in accordance with the terms and
conditions of the Fifth Amendment (including by way of conversion of Refinanced
Term B-2 Loans (as defined in the Fifth Amendment) into 2013 Replacement Term
B-2 Loans).”

(xiv) Section 2.06(b) of the Credit Agreement is hereby amended by inserting the
following clause (vi) at the end of said Section:

“(vi) The 2013 Replacement Term Loan Commitment of the Designated 2013
Replacement Term Lender and each 2013 Converting Lender (other than any
obligation of a 2013 Converting Lender to fund the Designated 2013 Replacement
Term Lender in respect of any New 2013 Replacement Term Loan Commitment) shall
terminate in its entirety on the Fifth Amendment Effective Date (after giving
effect to the incurrence of the 2013 Replacement Term Loans on such date).”

(xv) Section 2.07(iii) of the Credit Agreement is hereby amended by amending and
restating it in its entirety as follows:

“(iii) Funded Term B-1 Loans. The Company shall pay to each Funded Term B-1
Lender (i) on the last Business Day of each fiscal quarter of the Parent
occurring after the Fifth Amendment Effective Date but prior to the Maturity
Date, the principal amount of all Funded Term B-1 Loans then outstanding in an
amount equal to 0.25% of the sum of the aggregate principal amount of Funded
Term B-1 Loans on the Fifth Amendment Effective Date, after giving effect to the
Fifth Amendment (which amounts shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for Term B-1 Loans, the principal
amount of all Funded Term B-1 Loans in an amount equal to the aggregate
principal amount of all Funded Term B-1 Loans outstanding on such date.”

 

12



--------------------------------------------------------------------------------

(xvi) Section 2.07(iv) of the Credit Agreement is hereby amended by amending and
restating it in its entirety as follows:

“(iv) Funded Term B-2 Loans. The Designated Borrower shall pay to each Funded
Term B-2 Lender (i) on the last Business Day of each fiscal quarter of the
Parent occurring after the Fifth Amendment Effective Date but prior to the
Maturity Date, the principal amount of all Funded Term B-2 Loans then
outstanding in an amount equal to 0.25% of the sum of the aggregate principal
amount of Funded Term B-2 Loans on the Fifth Amendment Effective Date, after
giving effect to the Fifth Amendment (which amounts shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.05) and (ii) on the Maturity Date for Term B-2 Loans, the
principal amount of all Funded Term B-2 Loans in an amount equal to the
aggregate principal amount of all Funded Term B-2 Loans outstanding on such
date.”

(xvii) Section 2.09(c) of the Credit Agreement is hereby amended by
(1) replacing the reference to “Initial Funding Date” with “Fifth Amendment
Effective Date” and (2) replacing the reference to “twelve-month anniversary”
with “six-month anniversary”.

(xviii) Section 7.11 of the Credit Agreement is hereby amended by inserting the
following clause (c) after clause (b):

“Use the proceeds of the 2013 Replacement Term B-1 Loans incurred on the Fifth
Amendment Effective Date to repay and/or replace all Initial Term B-1 Loans
outstanding immediately prior to the Fifth Amendment Effective Date and use the
proceeds of the 2013 Replacement Term B-2 Loans incurred on the Fifth Amendment
Effective Date to repay and/or replace all Initial Term B-2 Loans outstanding
immediately prior to the Fifth Amendment Effective Date.”

(xix) Section 9.03 of the Credit Agreement is hereby amended by inserting the
following new paragraph at the end thereof:

“Notwithstanding the foregoing or anything to the contrary in this Agreement or
any other Loan Document, in no circumstances shall proceeds of any Collateral
constituting an asset of a Loan Party which is not a Qualified ECP Guarantor be
applied towards the payment of any Obligations under Secured Swap Contracts.”

 

13



--------------------------------------------------------------------------------

(xx) Section 2.01(d)(i)(B)(x) of the Credit Agreement is hereby amended by
(1) replacing the reference to “$100,000,000” with “$250,000,000”.

SECTION 2. Conditions of Effectiveness of this Fifth Amendment. This Fifth
Amendment shall become effective on the date when the following conditions shall
have been satisfied (or waived) (such date, the “Fifth Amendment Effective
Date”):

(a) the Borrowers, the Parent, the other Guarantors, the Administrative Agent,
the Required Lenders and the 2013 Replacement Term Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036,
Attention: Matthew Walker (2013ProjectGalaxyReplacementTL@whitecase.com;
facsimile number 212-354-8113), counsel to the Administrative Agent;

(b) the Borrowers shall have paid, by wire transfer of immediately available
funds, (i) to DBSI, all fees payable pursuant to the Fifth Amendment Fee Letter,
and (ii) to the Administrative Agent, for the ratable account of each Existing
Lender, all accrued but unpaid interest on the Refinanced Term Loans through the
Fifth Amendment Effective Date;

(c) on the Fifth Amendment Effective Date and after giving effect to this Fifth
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) all representations and warranties contained in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the on the Fifth Amendment Effective Date (it being understood and
agreed that (x) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such date);

(d) the Administrative Agent shall have received from the Company a certificate
executed by a Responsible Officer of the Company, certifying compliance with the
requirements of preceding clause (c);

(e) the Administrative Agent shall have received from the Parent a solvency
certificate from the chief financial officer of the Parent (after giving effect
to the incurrence of the 2013 Replacement Term Loans on the Fifth Amendment
Effective Date and the application of the proceeds thereof) substantially in the
form of the solvency certificate delivered on the Effective Date pursuant to
Section 5.01(i) of the Credit Agreement;

(f) the Administrative Agent shall have received the Acknowledgment and
Confirmation, substantially in the form of Exhibit A hereto, executed and
delivered by an authorized officer of each of the Borrowers and each other Loan
Party;

(g) there shall have been delivered to the Administrative Agent (A) copies of
resolutions of the board of directors of the Borrowers, the Parent and the other
Guarantors approving and authorizing the execution, delivery and performance of
this Fifth Amendment and the Form of Acknowledgement and Confirmation attached
hereto as Exhibit A, certified as of the Fifth Amendment Effective Date by a
Responsible Officer as being in full force and effect without modification or
amendment (B) confirmation that the constituent documents of the Borrowers, the
Parent and the other Guarantors have not changed since they were last delivered
to the Administrative Agent or its counsel or copies of any such constituent
documents and (C) good standing certificates for the Borrowers, the Parent and
the other Guarantors from the jurisdiction in which they are organized; and

 

14



--------------------------------------------------------------------------------

(h) the Administrative Agent shall have received opinions as to US law from
Wilmer Cutler Pickering Hale and Dorr LLP, legal counsel to the Loan Parties,
addressed to the Administrative Agent, the Collateral Agent, the 2013
Replacement Term Lenders and the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent.

Notwithstanding anything to the contrary herein, the parties hereto acknowledge
and agree that the amendments to the Credit Agreement contemplated by Sections
1(b)(iv), (vi), (vii), (x), (xi), (xix) and (xx) of this Fifth Amendment, and
the addition of the definitions of “Commodity Exchange Act”, “Excluded Swap
Obligation”, “Qualified ECP Guarantor” and “Swap Obligation” pursuant to
Section 1(b)(i) of this Fifth Amendment, shall in each case only become
effective on the Fifth Amendment Effective Date following the refinancing of all
Refinanced Term Loans with 2013 Replacement Term Loans.

SECTION 3. Costs and Expenses. Each of the Loan Parties hereby reconfirms its
obligations pursuant to Section 11.04 of the Credit Agreement to pay and
reimburse the Administrative Agent for all reasonable costs and expenses
(including, without limitation, reasonable fees of counsel) incurred in
connection with the negotiation, preparation, execution and delivery of this
Fifth Amendment and all other documents and instruments delivered in connection
herewith.

SECTION 4. Remedies. This Fifth Amendment shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

SECTION 5. Representations and Warranties. To induce the Administrative Agent
and the 2013 Replacement Term Lenders to enter into this Fifth Amendment, each
of the Loan Parties represents and warrants to the Administrative Agent and the
2013 Replacement Term Lenders on and as of the Fifth Amendment Effective Date
that, in each case:

(a) this Fifth Amendment has been duly authorized, executed and delivered by it
and each of this Fifth Amendment and the Credit Agreement constitute its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as may be limited by (i) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and (ii) the need for filings and registrations necessary to
create or perfect the Liens on Collateral granted by the Loan Parties in favor
of the Collateral Agent;

(b) no Default or Event of Default exists as of the Fifth Amendment Effective
Date, both immediately before and after giving effect to this Fifth Amendment;
and

 

15



--------------------------------------------------------------------------------

(c) the 2013 Replacement Term Loans have been incurred in compliance with the
requirements of Section 11.01 of the Credit Agreement.

SECTION 6. Consent. Each of the Borrowers hereby consents to the assignment of
any Refinanced Term Loans to any 2013 Replacement Term Lender who is not an
Existing Lender in accordance with the 2013 Replacement Term Loan Commitment
Schedule.

SECTION 7. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the Fifth Amendment Effective Date, (i) each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Fifth Amendment; (ii) the 2013 Replacement
Loans shall constitute “Term Loans” for all purposes under the Credit Agreement
and (iii) each 2013 Replacement Term Lender shall constitute a “Lender” as
defined in the Credit Agreement.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Fifth Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Fifth Amendment.

(c) The execution, delivery and effectiveness of this Fifth Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 8. Governing Law. THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

SECTION 9. Counterparts. This Fifth Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Company and the Administrative Agent.

 

16



--------------------------------------------------------------------------------

SECTION 10. Electronic Execution. The words “execution,” “signed,” “signature,”
and words of like import in this Fifth Amendment or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

[The remainder of this page is intentionally left blank.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fifth Amendment as of the date first above
written.

BORROWERS:

 

SS&C TECHNOLOGIES, INC. By:  

/s/ Patrick Pedonti

  Name:   Patrick Pedonti   Title:   Senior Vice President and Treasurer SS&C
TECHNOLOGIES HOLDINGS EUROPE By:  

/s/ Patrick Pedonti

  Name:   Patrick Pedonti   Title:   Type A Manager    

PARENT:

 

SS&C TECHNOLOGIES HOLDING, INC. By:  

/s/ Patrick Pedonti

  Name:   Patrick Pedonti   Title:   Senior Vice President, Chief Financial
Officer and Treasurer

Signature Page to Fifth Amendment to SS&C Credit Agreement

 

18



--------------------------------------------------------------------------------

GUARANTORS:

 

SS&C TECHNOLOGIES NEW JERSEY, INC. By:  

/s/ Patrick Pedonti

  Name:   Patrick Pedonti   Title:   Vice President and Treasurer FINANCIAL
MODELS COMPANY LTD. By:  

/s/ Patrick Pedonti

  Name:   Patrick Pedonti   Title:   Vice President and Treasurer PC CONSULTING,
INC. By:  

/s/ Patrick Pedonti

  Name:   Patrick Pedonti   Title:   Vice President and Treasurer GLOBEOP
FINANCIAL SERVICES LLC By:  

/s/ Patrick Pedonti

  Name:   Patrick Pedonti   Title:   Management Committee Member SS&C EUROPEAN
HOLDINGS By:  

/s/ Patrick Pedonti

  Name:   Patrick Pedonti   Title:   Type A Manager

 

19



--------------------------------------------------------------------------------

SS&C TECHNOLOGIES IRELAND LIMITED By:  

/s/ Patrick Pedonti

  Name:   Patrick Pedonti   Title:   Director FINANCIAL MODELS CORPORATION
LIMITED By:  

/s/ Patrick Pedonti

  Name:   Patrick Pedonti   Title:   Director SS&C TECHNOLOGIES LIMITED By:  

/s/ Patrick Pedonti

  Name:   Patrick Pedonti   Title:   Director GLOBEOP FINANCIAL SERVICES LIMITED
By:  

/s/ Patrick Pedonti

  Name:   Patrick Pedonti   Title:   Director

 

20



--------------------------------------------------------------------------------

GLOBEOP FINANCIAL SERVICES (SWITZERLAND) AG By:  

/s/ Patrick Pedonti

  Name:   Patrick Pedonti   Title:   Member GLOBEOP FINANCIAL SERVICES (CAYMAN)
LIMITED By:  

/s/ Patrick Pedonti

  Name:   Patrick Pedonti   Title:   Director

 

21



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Replacement Term
Lender and Designated 2013 Replacement Term Lender By:  

/s/ Anca Trifan

  Name:   Anca Trifan   Title:   Managing Director By:  

/s/ Dusan Lazarov

  Name:   Dusan Lazarov   Title:   Director

 

22



--------------------------------------------------------------------------------

NAME OF INSTITUTION*                     , as a Replacement Term Lender By:  

 

  Name:   Title:

 

* Signed by each Replacement Term Lender

Signature Page to Fifth Amendment to SS&C Credit Agreement

 

23



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ACKNOWLEDGMENT AND CONFIRMATION

1. Reference is made to the Fifth Amendment, dated as of June 10, 2013 (the
“Fifth Amendment”), to the Credit Agreement, dated as of March 14, 2012 (as
amended, the “Credit Agreement”), by and among SS&C TECHNOLOGIES HOLDINGS, INC.,
a Delaware corporation (the “Parent”), SS&C TECHNOLOGIES INC., a Delaware
corporation (the “Company”), SS&C TECHNOLOGIES HOLDINGS EUROPE, a société à
responsabilité limitée organized under the laws of Luxembourg, having its
registered office at 9-11, rue de Louvigny, L-1946 Luxembourg and registered
with the Luxembourg Register of Commerce and Companies under number B163.061
(the “Designated Borrower”, and together with the Company, the “Borrowers” and
each a “Borrower”), certain subsidiaries of the Parent party hereto as
guarantors (together with the Parent, the “Guarantors”), DEUTSCHE BANK AG NEW
YORK BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”), and as designated 2013 Replacement Term Lender (in such capacity, the
“Designated 2013 Replacement Term Lender”), and each 2013 Converting Lender (as
defined in the Fifth Amendment). Capitalized terms used herein but not otherwise
defined shall have the meanings set forth in the Credit Agreement or Fifth
Amendment, as applicable.

2. Certain provisions of the Credit Agreement are being amended and/or modified
pursuant to the Fifth Amendment. Each of the parties hereto hereby agrees, with
respect to each Loan Document to which it is a party, after giving effect to the
Fifth Amendment:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document, including guarantee obligations, shall remain in full force and effect
on a continuous basis; and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority to the extent provided for in Section 6.19 of the
Credit Agreement of each such Lien and security interest continues in full force
and effect on a continuous basis, unimpaired, uninterrupted and undischarged, as
collateral security for its obligations, liabilities and indebtedness under the
Credit Agreement and under its guarantees in the Loan Documents, to the extent
provided in such Loan Documents.

3. THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

4. This Acknowledgment and Confirmation may be executed by one or more of the
parties hereto on any number of separate counterparts (including by telecopy or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

[rest of page intentionally left blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

BORROWERS:

 

SS&C TECHNOLOGIES, INC.

By:

 

 

  Name:   Patrick Pedonti   Title:   Senior Vice President and Treasurer SS&C
TECHNOLOGIES HOLDINGS EUROPE

By:

 

 

  Name:   Patrick Pedonti   Title:   Type A Manager

PARENT:

 

SS&C TECHNOLOGIES HOLDING, INC.

By:

 

 

  Name:   Patrick Pedonti   Title:   Senior Vice President, Chief

Signature Page to Acknowledgment and Confirmation - Fifth Amendment to SS&C
Credit Agreement

 

25



--------------------------------------------------------------------------------

GUARANTORS:

 

SS&C TECHNOLOGIES NEW JERSEY, INC.

By:

 

 

  Name:   Patrick Pedonti   Title:   Vice President and Treasurer FINANCIAL
MODELS COMPANY LTD.

By:

 

 

  Name:   Patrick Pedonti   Title:   Vice President and Treasurer PC CONSULTING,
INC.

By:

 

 

  Name:   Patrick Pedonti   Title:   Vice President and Treasurer GLOBEOP
FINANCIAL SERVICES LLC By:  

 

  Name:   Patrick Pedonti   Title:   Management Committee Member

Signature Page to Acknowledgment and Confirmation - Fifth Amendment to SS&C
Credit Agreement

 

26



--------------------------------------------------------------------------------

SS&C EUROPEAN HOLDINGS By:  

 

  Name:   Patrick Pedonti   Title:   Type A Manager SS&C TECHNOLOGIES IRELAND
LIMITED By:  

 

  Name:   Patrick Pedonti   Title:   Director FINANCIAL MODELS CORPORATION
LIMITED By:  

 

  Name:   Patrick Pedonti   Title:   Director

SS&C TECHNOLOGIES LIMITED

By:  

 

  Name:   Patrick Pedonti   Title:   Director GLOBEOP FINANCIAL SERVICES LIMITED
By:  

 

  Name:   Patrick Pedonti   Title:   Director

Signature Page to Acknowledgment and Confirmation - Fifth Amendment to SS&C
Credit Agreement

 

27



--------------------------------------------------------------------------------

GLOBEOP FINANCIAL SERVICES
(SWITZERLAND) AG By:  

 

  Name:   Patrick Pedonti   Title:   Member GLOBEOP FINANCIAL SERVICES
(CAYMAN) LIMITED By:  

 

  Name:   Patrick Pedonti   Title:   Member

Signature Page to Acknowledgment and Confirmation - Fifth Amendment to SS&C
Credit Agreement

 

28